Appeal from an amended order of the Supreme Court, Niagara County (Erin M. Peradotto, J.), entered January 6, 2006 in a personal injury action. The amended order denied plaintiffs’ motion for summary judgment and granted the motion of defendants Paul J. Game Construction and Paul J. Game for summary judgment dismissing the third amended complaint against them.
It is hereby ordered that the amended order so appealed from be and the same hereby is unanimously affirmed without costs. Present—Hurlbutt, J.E, Martoche, Centra, Fahey and Green, JJ.